Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 20 – 37 are allowable over prior art of record.  The prior art of record failed to teach alone or in combination, a system for processing a transmit signal, comprising: a digital pre-distortion circuitry configured to pre-distort a transmit signal; a digital-to-analog converter configured to generate an analog signal based on the pre- distorted transmit signal; a power amplifier configured to amplify the analog signal for generating an amplified analog signal; a feedback loop for providing a digital feedback signal to the digital pre-distortion circuitry, wherein the feedback loop comprises an analog-to-digital converter configured to generate the digital feedback signal based on the amplified analog signal, wherein the analog-to-digital converter is configured to sample the amplified analog signal at irregular time intervals to generate the digital feedback signal and a sampling rate of the analog-to-digital converter is lower than a sampling rate of the digital-to-analog converter as claimed in independent claim 20 and similarly claimed in independent claim 32. Therefore, claims 20 – 37 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633